Citation Nr: 9909995	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  90-43 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
hallux rigidus of the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
hallux rigidus of the left foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
degenerative joint disease of the ankle, currently evaluated 
as 10 percent disabling, to include separate ratings under 
Diagnostic Code 5003.

4.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

7.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a left shoulder 
condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to May 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1985 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.

The Board notes that during the pendency of this appeal, the 
RO awarded a 10 percent rating evaluation for tinea pedis in 
a July 1998 rating action.  The United States Court of 
Veterans Appeals (Court) has held that on a claim for an 
original or an increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law 
or regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal. 

 
FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The right and left foot hallux rigidus disabilities are 
currently manifested by slight deviation of the great toes, 
with limitation of motion of the metatarsophalangeal joint, 
degenerative changes as confirmed on x-ray studies, with 
subjective complaints of pain.

3.  The appellant's ankle disabilities are currently 
manifested by degenerative joint disease as confirmed by x-
ray studies; and by objective findings of limitation of 
motion, with valgus deformity; there is satisfactory 
objective evidence of pain on motion of the ankle joints.  

4.  The appellant's sinusitis with headaches is not more than 
moderate in degree with discharge or crusting or scabbing and 
infrequent headaches; it does not result in more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three or more non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.

5.  The appellant's pes planus is close to severely 
disabling.

6.  The appellant's skin condition is manifested by 
exfoliation, with scaling and skin cracks on the plantar 
surface of the feet, and interdigital plaque characterized by 
exudation or constant itching.

7.  The appellant's claim for service connection for a left 
shoulder condition was finally denied in a August 1985 rating 
decision.  Additional evidence submitted since the August 
1985 decision is cumulative of evidence previously considered 
or is not significant. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for post-operative hallux rigidus of the right foot 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Code 
5281 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for post-operative hallux rigidus of the left foot 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Code 
5281 (1998).

3.  The schedular criteria for separate 10 percent 
evaluations for degenerative joint disease of each ankle have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3-4.7, 4.71a, Diagnostic Codes 5003, 5020 (1998).

4.  The schedular criteria for a 30 percent rating for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1998).

5.  The schedular criteria for a rating in excess of 10 
percent rating for sinusitis with headaches have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.96, 4.97, Diagnostic Code 6513 (1998). 

6.  The schedular criteria for a 30 percent rating for tinea 
pedis have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7813 (1998).

7.  Evidence received since the August 1985 denial of service 
connection for a left shoulder condition is not new and 
material; the decision is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.104, 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims for 
increased rating evaluations for his service-connected 
disabilities are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  In this regard, the Board notes that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 


Medical History

Service connection for the various disabilities which are the 
subject of the appellant's claims for increased rating 
evaluations was established in August 1985.

Evidence reviewed in conjunction with this rating 
determination included service medical records, and VA 
medical examination reports.  Service medical records 
disclose that the appellant was referred for Medical Board 
proceedings in March 1985.  In conjunction with this medical 
review, the appellant was evaluated with severe bilateral 
hallux rigidus of the metatarsophalangeal joint, in temporary 
remission following four operations; flat feet; degenerative 
joint disease of the ankles; tinea cruris; and chronic 
sinusitis.  Based upon these findings, the appellant was 
recommended for permanent retirement from military service.  
The medical examination report referenced a history of an 
injury to the acromioclavicular joint while participating in 
a recreational activity in 1976.  It was noted that the 
appellant reported no further difficulties related to this 
incident, and reported no complaints relative to his shoulder 
on examination. 

On VA examination, in July 1985, the appellant was evaluated 
with bilateral "hallux limitus, post-operative, symptomatic 
(precursor to hallux rigidus), soft tissue and osseous 
components;" post-operative degenerative joint disease, both 
first metatarsophalangeal joints, symptomatic; pes planus, 
bilateral, symptomatic; dermatophytosis of both feet; 
sinusitis with headaches; and tinea cruris and pedis. It was 
noted that right or left shoulder injury was not found on 
examination.

By rating action, dated in August 1985, service connection 
was established for  bilateral hallux rigidus, for which a 20 
percent evaluation was assigned under Diagnostic Code 5284; 
bilateral degenerative joint disease of the ankle, for which 
a 10 percent evaluation was assigned under Diagnostic Code 
5003; bilateral pes planus, for which a noncompensable 
evaluation was assigned under Diagnostic Code 5276; sinusitis 
with headaches, for which a noncompensable evaluation was 
assigned under Diagnostic Code 6513; and tinea pedis, for 
which a noncompensable evaluation was assigned under 
Diagnostic Code 7813.  Service connection was denied for the 
claimed left shoulder condition.

Clinical records, dated from October 1985 to June 1986, 
record intermittent treatment associated with the appellant's 
bilateral foot and ankle disorders, and his allergic rhinitis 
condition.

On VA examination in July 1986, the appellant was evaluated 
with hallux limitus, bilateral, noted to be early hallux 
rigidus; degenerative joint disease of the first 
metartasophalangeal joint bilaterally; sesamoid degenerative 
changes of the first metatarsophalangeal joint, bilaterally; 
and sinusitis with headaches.  It was noted that degenerative 
joint disease of the ankles was not found on examination.  
There were no references to clinical findings regarding the 
skin disorder in the medical report. 

On VA examination in May 1989, the appellant reported 
subjective complaints of pain and stiffness in his great 
toes, in addition to the joints of his feet and ankles.  The 
medical examination reported indicated that he also 
complained of dryness and cracking associated with the skin 
on his feet.  It was also noted that he reported allergies 
and a recurrent sinus infection manifested by "stuffiness."  
The appellant noted that he experienced headaches associated 
with his sinusitis.  The appellant reported that he had lost 
two weeks from his job as a postal clerk, but indicated that 
the time lost was the result of an assault against him.

Physical examination showed moderate pes planus, bilaterally.  
Range of motion of the ankle was measured as five degrees 
dorsiflexion with 30 degrees of plantar flexion, bilaterally.  
Eversion and inversion of the ankles was noted to be markedly 
limited, although there was no pain on motion.  There was an 
8 1/2 centimeter scar observed on the medial aspect of the 
right great toe, and an 8 centimeter scar observed on the 
medial aspect of the left great toe.  The examiner noted that 
there was an enlargement of the metatarsophalangeal joint of 
the great toe, with hyperpigmented skin overlying the joint 
observed on each foot.  There was limited flexion and 
extension of the great toe, bilaterally.  It was noted that 
the appellant ambulated with his feet pronated at the ankles.  
X-ray studies of the feet revealed bilateral bunionectomy 
with degenerative changes about the joint space.  In 
particular, it was noted that cystic changes were revealed 
about the joint space of each foot.  The feet and ankles were 
otherwise evaluated as normal.  The appellant was evaluated 
with hallux rigidus, left side; postoperative hallux rigidus, 
right side; degenerative joint disease of both ankles; and 
bilateral pes planus. 

Physical examination of the nose and sinuses showed moderate 
pallor and congestion of the nasal mucosa.  The nostrils were 
noted not to be occluded by congestion.  On radiographic 
evaluation, the sinuses appeared to be consistent with mild 
maxillary sinusitis, greater on the right side than the left 
side.  The examiner noted that changes observed on 
radiographic evaluation might be chronic in nature.  The 
diagnostic impression was allergic sinusitis with headaches. 

During a September 1989 hearing before the RO, the appellant 
testified concerning the severity of his service-connected 
disabilities.  Relative to his bilateral foot disorder, the 
appellant stated that he experienced severe pain involving 
his "large" toes and in his ankles, in addition to swelling 
of the feet.  He also reported scaling, itching of the bottom 
of the feet, with rawness and occasional bleeding between the 
toes.  He indicated that he experienced pain in the 
metatarsal joints proximate to the surgical site.  He also 
described episodes of radiating pain when standing for 
prolonged periods.  It was noted that the appellant took 
prescribed medications four times daily with some relief of 
his symptoms, and that he had utilized inserts since 1976 or 
1978.  He noted that medical personnel have advised that his 
foot condition has increased in severity, in that there was 
evidence of cyst development and spurring in the foot and 
joint, bilaterally.  Relative to his ankle condition, the 
appellant stated that he experienced pain with limitation of 
motion.  He also described episodes of numbness and tingling 
sensations following prolonged periods of standing.  The 
appellant indicated that he experienced almost daily bleeding 
between his toes.  The appellant indicated that his 
employment required him to stand for prolonged periods.

Relative to his sinusitis condition, he stated that he 
experienced headaches almost daily.  He indicated that he had 
a constant drainage from his nose, along with crusting.  The 
appellant indicated that medication helped with relief of his 
sinusitis symptoms, but was not effective for his headaches.  
The appellant stated that he worked in a closed building that 
had no ventilation.  He indicated that he was exposed to dust 
in his work environment on a daily basis.  Relative to his 
shoulder injury, the appellant stated that he sustained an 
injury to the left shoulder, in 1976, while participating in 
a recreational activity during service.  He recounted that he 
received treatment for this condition on some four or five 
occasions a year.  He related that the shoulder condition was 
manifested by an inability to lift evenly, and loss of 
strength in the left arm.  He indicated that he received 
post-service treatment for this disorder in May 1985 or 1986, 
for complaints of stiffness and pain.

Clinical records, dated from May 1987 to September 1989, 
document treatment the appellant received for his orthopedic 
disorders.  These clinical reports document intermittent 
treatment for complaints of bilateral foot pain, noted to be 
greater on the left side than the right side.  The appellant 
was issued new inlays following complaints that previously 
issued inlays no longer provided adequate support.  It was 
noted that the appellant was referred for consultation 
concerning further surgical treatment of his bilateral foot 
condition following complaints of painful metatarsophalangeal 
joints, bilaterally.  The appellant also underwent ablation 
of a hallux nail of the left foot during this period.

Private medical records, dated from June 1990 to November 
1991, were submitted for consideration.  A review of these 
records shows that the appellant was seen intermittently for 
complaints of congestion accompanied by headaches and 
draining sinuses, evaluated as recurrent sinusitis and 
allergic sinusitis.  The appellant was continued on a 
treatment course of prescribed medication for this condition.  
Treatment records also disclose recurrent complaints of 
multiple joint pain.  In this context, clinical reports note 
complaints relative to joints of the low back, legs, ankles, 
feet, hips, arms, elbows, wrists, knees, and the 
metatarsophalangeal joints.  These complaints were variously 
evaluated as rheumatoid arthritis or arthralgia for which the 
appellant was treated with prescribed medication.  A June 
1991 bone scan revealed abnormality of the right knee near 
the attachment of the proximal fibula to the tibia.  The 
examiner indicated that the etiology of this abnormality was 
unknown.  He opined that the abnormality might be 
attributable to either a recent or remote trauma.  There was 
no other definite focal abnormal activity detected within any 
other joint or bony structure.  There were no significant 
findings of any arthropathy.  Included among these treatment 
reports was a clinical entry, dated in November 1991, which 
documented treatment for complaints of right shoulder and arm 
pain.  

A January 1991 private medical statement indicated that the 
appellant had been evaluated with rheumatoid arthritis, for 
which he continued to receive care since June 1990.

During VA examination conducted in June 1997, the appellant 
reported subjective complaints of almost daily pain in both 
feet.  He described the pain as involving the entire foot, 
and noted that the pain occurred regularly following 
prolonged periods of walking.  He reported that walking in 
excess of one half hour resulted in considerable pain 
throughout most of his foot.  He indicated that he 
experienced pain and would lose his balance when he attempted 
to squat.  It was noted that the appellant reported that he 
typically experienced flare-ups of his foot pain once a 
month, or every two to three months.  These episodes were 
noted to last up to three days in duration.

On physical examination, the examiner noted that the 
appellant ambulated essentially without a limp.  It was noted 
that heel-to-toe deploy was abnormal.  The examiner noted 
that the appellant was able to heel and toe walk fairly well.  
He described some discomfort associated with this activity, 
but did not describe it as painful.  Upon upright standing, 
there was flattening of the longitudinal arches, bilaterally.  
The heels remained in slight varus position.  The examiner 
noted that forefoot pronation and supination were 
considerably restricted.  Evaluation of the big toes showed a 
bunion deformity bilaterally.  The examiner noted that there 
were well-healed medial incisions.  Palpation of the right 
foot revealed a small bony object located just lateral to the 
metatarsal head.  Abduction and adduction movement of the 
feet was noted to be diminished.  Range of motion was 
evaluated on the left side was noted as 10 degrees abduction, 
and 20 degrees adduction.  Range of motion on the right side 
was evaluated as zero degree abduction, and 10 degrees 
adduction.  Hallux mobility was evaluated on the left side as 
30 degrees dorsiflexion, with 30 degrees plantar flexion.  
The right side was evaluated as 15 degrees dorsiflexion, with 
20 degrees plantar flexion.  Abduction of the forefoot on the 
left side was evaluated as 10 degrees, with 20 degrees 
adduction.  Abduction of the forefoot on the right side was 
evaluated as zero degree abduction, with 10 degrees 
adduction.  Evaluation of the ankles revealed 15 degrees 
dorsiflexion, and 30 degrees plantar flexion, bilaterally.  
The examiner noted that the only tenderness shown on 
examination was located over the lateral hind foot, over the 
talofibular ligament.  It was noted that this pain could not 
be produced by abduction of the heels.  The examiner noted 
that the onset of the appellant's pain occurred without any 
history of injury.  X-ray studies revealed hallux valgus 
bilaterally with arthrosis of the metatarsophalangeal joints, 
greater on the left than the right side.  It was noted that 
x-ray studies of the ankles were negative.  The diagnostic 
impression was hallux valgus, with arthrosis of the 
metatarsophalangeal joint, bilaterally, left more than right; 
and moderately severe bilateral flatfoot, which the examiner 
indicated was the cause of the appellant's foot, ankle, and 
leg pain.  The examiner noted that examination was negative 
for any findings relative to the ankle joints.  A diagnostic 
impression of rheumatoid arthritis, by history, was also 
indicated.

Military medical records, dated from March 1991 to April 
1996, disclose that the appellant was seen for various 
complaints.  A June 1994 clinical report indicated that the 
appellant complained of left ankle pain.  He reported that he 
inverted his foot while walking.  The diagnostic impression 
was subtalar sublux with sprain.  In March 1995, the 
appellant was evaluated for complaints of chaffing and 
redness of the feet.  Physical examination showed crusting 
about the soles of the feet and heels.  The clinical 
assessment was tinea pedis.  The appellant was seen in August 
1995 for complaints of tenderness of the left nostril, with 
bleeding upon blowing his nose.  Examination was negative for 
any lesions, purulence, swelling, or erythema.  The clinical 
assessment was mild sinusitis.  

A review of private medical records, dated from June 1990 to 
November 1991, showed these records to be duplicative of 
treatment reports previously submitted.

Finally, medical records, dated from February 1996 to August 
1998, document treatment the appellant received while 
overseas.  These treatment reports disclose that the 
appellant was evaluated with mild rheumatoid 
arthritis/osteoarthritis and tinea pedis in February 1996.  
It was noted that the skin condition was treated with 
ointment.  The appellant was evaluated with bronchial 
congestion during a March 1996 examination.  A February 1997 
medical questionnaire showed that the appellant reported a 
medical history of rheumatoid arthritis, osteoarthritis, 
allergy, and headache episodes.  The appellant was treated in 
May 1997 for complaints of "blocked" and running nose with 
occasional sneezing.  Physical examination showed very 
congested mucous membranes in both nasal cavities with a 
water-like secretion bilaterally.  There was mild septal 
nasal deviation to the left, and extreme hyperplasia of the 
inferior turbinates.  The diagnostic impression was severe 
allergic rhinitis.  On follow-up evaluation in January 1998, 
it was noted that the appellant continued use of a nasal 
spray, but reported some greenish mucus.  Examination showed 
hyperplasia of the inferior turbinates.  There was no 
evidence of secretion.  The nasal cavities were noted to be 
fairly open.  The clinical assessment was allergic rhinitis 
with suspicion of upper respiratory tract infection.

On VA joints examination, conducted in May 1998, the 
appellant reported left shoulder pain with lifting and at 
night.  The appellant denied any limitation of motion in 
either shoulder.  The examiner noted that a review of the 
recorded medical history was significant for treatment in 
service for right shoulder complaints following participation 
in recreational activity.  Physical examination showed a full 
range of motion and muscle strength of the shoulders.  It was 
noted that x-ray studies of the shoulders were unremarkable.  
The diagnostic impression indicated "no evidence of a 
shoulder abnormality bilaterally."  In his assessment, the 
examiner indicated that there is no evidence of significant 
injury to the shoulders during service.

On VA nose and sinus examination in May 1998, the appellant 
reported a 20-year history of allergic rhinitis and asthma.  
He reported occasional interference in breathing through the 
nose due to allergic rhinitis.  The appellant reported a 
course of treatment with antibiotics.  He indicated that he 
was not on antibiotics at present, but utilized Prednisone 
daily.  The examiner noted that he found no evidence of 
chronic sinusitis on examination.  In that regard, it was 
noted that the appellant appeared to experience monthly 
allergy attacks each year.  It was noted that ear, nose, and 
throat examination was normal.  There was no evidence of 
nasal polyps.  The nasal septum was straight.  There was no 
evidence of obstructions in the nasal cavities.  X-ray 
studies of the paranasal sinuses were normal.  The diagnostic 
impression was repeated asthma and allergic rhinitis, by 
history.  

On VA skin examination, conducted in June 1998, the appellant 
reported a history of persistent and constant rash.  He 
reported that the condition was more severe during the summer 
months due to perspiration, and secondary to increased 
physical activity.  He indicated that he utilized medications 
and powder for this condition.  His subjective complaints 
included itching, flaking, and dryness.  Physical examination 
revealed mildly hyperpigmented patches involving the groin 
and proximal inner thigh, bilaterally.  There was 
interdigital whitish macerated plaques of all toe webs of the 
feet.  There was diffuse, dry, scaling of both soles of the 
feet, noted to extend to the foot margins.  There was no 
evidence of ulceration or crusting.  Exfoliation of the soles 
of the feet was noted.  The diagnostic impression was tinea 
cruris, mild; postinflammatory hyperpigmentation of both 
groins; and tinea pedis, moderately severe.  

On VA foot examination in June 1998, the appellant reported 
constant pain in both feet, even at rest.  He reported an 
increase in pain upon prolonged standing.  The appellant also 
noted that he experienced pain, weakness, and stiffness, and 
swelling in his feet and ankles.  The examiner noted that the 
appellant was not taking any regular prescribed medications, 
but utilized Motrin as needed for pain in his feet and 
ankles.  On examination, the appellant reported that there 
was quite a bit of stiffness associated with his feet in the 
morning, and that his joints produced a popping sound as they 
become less stiff.  He reported that prolonged standing was a 
precipitating factor of his symptoms, and that these symptoms 
were relieved with rest.  The examiner noted that there was 
increased limited function during periods in which the 
appellant's symptoms flared-up.  It was noted that the 
appellant occasionally utilized a cane, but discontinued use 
of special shoe inserts, and footwear due to reported 
increased ankle soreness.  It was noted that the appellant 
was presently employed as a missionary, and that while this 
position required some walking, the appellant reported his 
feet were comfortable.  It was noted that the appellant was 
required to resign from his postal employment due to his foot 
problems.  

Objective findings on examination showed the appellant to 
have low-arched feet.  He presented with an "out-toed" 
gait.  There were well-healed incisions, measuring six 
centimeters, located over the dorsal medial aspect of the 
metatarsophalangeal joint bilaterally.  The scars were noted 
to be nontender to palpation.  There was a slight deviation 
associated with the great toes, but the lesser toes were 
noted to be in straight alignment.  Range of motion of the 
metatarsophalangeal joint of the right foot was measured as 
20 degrees dorsiflexion, and 20 degrees plantar flexion, with 
measurements of 30 degrees dorsiflexion, and 20 degrees 
plantar flexion for the left foot.  It was noted that 
dorsiflexion of the ankles was greater than 10 degrees with 
the knees in a straightened position.  However, the examiner 
noted that dorsiflexion was considerably less than normal.  
The examiner noted that pain began on the end of the range of 
motion in dorsiflexion and plantar flexion of the first 
metatarsophalangeal joint, bilaterally.  It was also noted 
that there was a point of pain palpated between the first and 
second metatarsal heads bilaterally.  The examiner indicated 
that there were no other findings which demonstrated further 
limitation of motion or function.  It was noted that the 
appellant grimaced as the metatarsophalangeal joint was 
palpated and forced into dorsiflexion and plantar flexion.  
The examiner noted that there was a moccasin eruption around 
each foot, and between all the toes.  Examination further 
showed the Achilles tendon to be four degrees of valgus.  It 
was noted that this alignment could not be corrected.  There 
was midtarsal sag noted bilaterally, which was not 
correctable with manipulation.  X-ray studies revealed a 
medial exostosectomy on the first metatarsal heads 
bilaterally.  The diagnostic impression was status post 
bunion repair, left and right, minimum of four times; 
deviated metatarsophalangeal joint; displaced sesamoidal 
apparatus bilaterally; and tinea pedis.

Received in June 1998 were treatment reports, dated in March 
and April 1998.  These records show that that the appellant 
was seen in March 1998 for complaints of being constantly 
"blocked," yellow-green mucus from the lungs and nose, and 
pain around the eyes.  It was noted that he reported episodes 
of wheezing that he had not previously experienced.  Sinus x-
rays showed some swelling in the mucosa in the maxillary 
sinus area.  The diagnostic impression was obstructive 
bronchitis.  On follow-up evaluation in April, the appellant 
reported slight congestion, with only bright mucus.  An April 
1998 clinical entry noted that the appellant's tinea pedis 
was improving.  These records also show that the dosage of 
Prednisone was decreased following improvement in the 
appellant's condition.

During a January 1998 hearing, the appellant testified 
concerning the severity of his service-connected 
disabilities.  Relative to his hallux rigidus of the left and 
right foot, the appellant related that repetitive surgical 
procedures resulted in his feet being "dead."  He described 
a constant coldness associated with the feet.  He reported a 
loss of sensation at the surgical site.  The appellant stated 
that he experienced swelling and pain involving the 
metatarsophalangeal joints.  He reported that now walked with 
an altered gait, described as leaning over and outward.  He 
reported a radiating pain in his legs due to his foot 
disorder.  The appellant indicated that he experienced 
stiffness, loss of motion, and difficulty with locomotion due 
to his bilateral foot condition.  He reported that he was 
unable to walk or run, and could not stand for prolonged 
periods.  He indicated that he was receiving ongoing 
treatment for his bilateral foot condition, to include 
prescribed medication, and cortisone steroid injections.  He 
reported that he also soaked his feet or rested to relieve 
his symptoms.

Relative to the ankle disability, the appellant stated that 
he continued to receive treatment for this condition, to 
include prescribed medication.  He indicated that he 
experienced swelling and stiffness, with loss of motion 
associated with the ankles.  He also described a constant 
burning pain associated with the ankles.  He indicated that 
an audible "clicking" sound was apparent when he walked.  
He was reportedly advised by medical personnel to remove his 
shoes, and elevate his feet for relief of his symptoms.  The 
appellant indicated that he also soaked his feet and utilized 
creams and ointments.

Relative to his flat foot condition, the appellant noted that 
the condition was described by medical personnel as severe in 
nature during his most recent evaluation in 1997.  He 
indicated that he experienced pain on standing, excessive 
use, and manipulation of the feet.  He described a radiating 
pain extending into the Achilles tendon, resulting in 
cramping or spasms.  The appellant reported that he utilized 
orthotic appliances without relief.  He indicated that these 
devices aggravated his condition.  He also noted that he 
developed calluses on his feet due to his altered gait.

Relative to his tinea pedis, the appellant stated that he 
received ongoing treatment for this condition, to include 
various prescribed medications, oil droplets, and creams.  He 
reportedly was advised by medical personnel that his 
condition involved a fungal infection.  For this reason, the 
appellant was also advised against using the same bath towel 
used on the infected area on any other part of his body.  It 
was noted that the appellant had this fungal infection for 
several years.  He indicated that the areas between his toes 
were white, red, and raw.  This skin was noted to be 
discolored, and described as dark and flaky.  He reported 
that the skin in the groin area was also affected.  He stated 
that he experienced a constant itching.  He reported the 
presence of ulcerations between the toes and groin.  He also 
indicated that the skin on his heels was cracking.  It was 
the appellant's belief that his skin disorder was disfiguring 
in nature.  He stated that he disliked taking his shoes off 
in the presence of others.  The appellant noted that his 
condition appears to resolve with use of medication, but 
consistently reappears.

Relative to his sinusitis with headaches, the appellant 
indicated that he received ongoing treatment for this 
disorder, to include use of prescribed medication, 
antibiotics, and nasal spray.  He reported that he also 
received cortisone shots for his headaches, which were 
debilitating in nature.  He indicated that because of adverse 
affects, he was unable to consistently have cortisone 
injections.  He related that he was unable to open his eyes 
or do anything during a headache episode.  The headaches were 
noted to occur two to three times per week.  They were 
described as severe in nature.  He also reported that he 
experienced constant nasal drainage, and difficulty breathing 
through his nose.  He reported that antihistamine sprays have 
been used to open his nostrils.  The appellant also reported 
that he experienced crusting in the nasal cavity with 
occasional discharge of green mucus mixed with blood.  He 
stated that surgical treatment was recommended, but that he 
declined this course of treatment, since it might not resolve 
his symptoms.  

Relative to his left shoulder condition, it was noted that 
the appellant sustained a dislocation to the shoulder during 
service, in 1975 or 1976, while participating in a 
recreational activity.  He reported that he was treated for 
this condition in service, and continued to receive treatment 
since that time.  He indicated that he reported continued 
problems associated with the left shoulder at the time of his 
military retirement examination.  

It was requested that consideration be given to the award of 
separate 10 percent rating evaluations for the bilateral 
ankle conditions. 

Analysis

 Pertinent Law and Regulations

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate diagnostic codes 
identify the various disabilities. VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition. 38 C.F.R. § 4.1. Medical evaluation 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work. 38 
C.F.R. § 4.2. However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail." To deny a claim 
on its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. Weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to various 
considerations, including less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, and swelling. 38 C.F.R. § 4.45.


Review of Record

I.  Post-operative Hallux Rigidus of the First 
Metatarsophalangeal Joint

In this case, the service-connected disabilities of the right 
and left foot are currently evaluated as 10 percent disabling 
under 38 C.F.R. Part 4, Diagnostic Code 5281, which is based 
on the degree of musculoskeletal disability in the feet.

Hallux rigidus, unilateral, severe, is rated as hallux 
valgus, severe, which is afforded a 10 percent rating. 38 
C.F.R. § 4.71a, Code 5280, 5291.  This is the highest 
schedular rating for that type of disability.  Under 
Diagnostic Code 5284, a higher rating of 20 percent is 
provided for moderately severe injury to the entire foot, 
which is not shown in the appellant's case.

Furthermore, the appellant has not shown the functional loss 
due to pain or weakness that would be equivalent to an 
evaluation higher than 10 percent for the service-connected 
disability of the right and left foot.  In that regard, the 
report of the most recent VA examination, conducted in 1998, 
showed objective findings of pain only on the end of range of 
motion.  Moreover, the examiner indicated that there were no 
findings on examination which were demonstrative of 
functional loss.

The Board notes that the Court in Floyd v. Brown, 9 Vet. App. 
88 (1996), held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  However, in Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own. 

In conjunction with its most recent adjudication of this 
matter, the RO considered the applicability of an 
extraschedular evaluation, but determined that an 
extraschedular rating was not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  An evaluation 
of 10 percent is of itself a recognition of severe 
impairment, as noted above.  In addition there is no 
indication of the need for frequent hospitalization or marked 
impairment with employment.  As a consequence, there is no 
basis for consideration of an extraschedular rating in this 
case.

Finally, the Board notes that except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25 (1998).  One exception to this general rule, however, is 
the anti-pyramiding provision of 38 C.F.R. § 4.14 (1998), 
which states that evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Esteban, 6 Vet. App. at 261, 262.

In this regard, the Board notes that the evidence in this 
instance does not demonstrate that a separate rating is 
warranted for residuals of scarring associated with the 
metatarsophalangeal joints.  The most recent VA examination 
showed the surgical scarring to be well healed, and non-
tender.  Accordingly, the Board finds that there is no basis 
for the award of a separate rating for residual scarring.

	B.  Bilateral Degenerative Joint Disease of the Ankles

At the outset, the Board notes that the appellant's 
representative requested that the service-connected bilateral 
ankle disorder be rated separately.  In this regard, the 
Board notes that while the appellant's service-connected 
bilateral degenerative joint disease has been shown to affect 
both of his ankles, and that the applicable criteria that he 
is evaluated under for this disability (38 C.F.R. § 4.118, 
Diagnostic Code 5003) does not encompass, by assignment of a 
single rating, paired joints affected by the degenerative 
process.  In other words, the evaluation does not preclude 
separation of the rating evaluations for each of the two 
paired lower extremities affected by degenerative joint 
disease.  Accordingly, the Board finds that the bilateral 
ankle disability may be rated as separate disabilities of the 
right and left ankle. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the present case, the appellant's service-connected 
bilateral degenerative joint disease of the ankle is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent applies for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45(f) (1998).

A 10 percent evaluation is warranted for moderate limitation 
of motion of either ankle. 38 C.F.R. § 4.71a, Diagnostic Code 
5271; See Plate II referred to in 38 C.F.R. § 4.71 (showing 
normal ankle dorsiflexion ranging from 0 to 20 degrees, and 
normal plantar flexion ranging from 0 to 45 degrees).  In 
every instance where the schedule does not provide otherwise, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (1998).

In that regard, the Board observes that during the most 
recent VA examination in 1998, the appellant noted subjective 
complaints of pain, stiffness, swelling, and crepitance.  
Objective findings on examination showed four degrees valgus 
that was not correctable with manipulation.  There was some 
limitation of motion of the ankles noted as well.  It was the 
examiner's opinion that there were no other findings on 
examination that were suggestive of additional functional 
impairment.  

Notwithstanding, the Board notes that DC 5003 provides that 
where limitation of motion, albeit noncompensable under the 
appropriate diagnostic codes, nonetheless is demonstrated by 
satisfactory objective evidence including painful motion, a 
rating of 10 percent is applicable for each affected major 
joint.  In this regard, the record shows that on VA 
examinations in 1997 and 1998, limitation of motion on 
dorsiflexion of the ankles was markedly decreased.  In 1997, 
there was a loss of 30 degrees dorsiflexion.  On the most 
recent evaluation in 1998, dorsiflexion was achieved in 
excess of 10 degrees, but continued to be considerably 
decreased.  Examination was also significant for complaints 
of pain on motion supported by objective findings, evidenced 
by the appellant's grimace during manipulation on range of 
motion studies.  The Board finds that these clinical findings 
support separate 10 percent evaluations for the appellant's 
arthritis of the ankles based upon objective evidence of 
limitation of motion of the joint.  Although the appellant 
has not been found to be suffering from swelling or muscle 
spasm of the ankle joints, pain and tenderness on motion have 
been objectively shown on examination.  Moreover, the record 
discloses that the appellant has a significant history of 
progressive foot symptoms.  He currently utilizes a cane for 
ambulation, and takes Motrin for relief of pain.  Therefore, 
the Board finds that a separate 10 percent rating for each 
service-connected ankle disorder is warranted, in this 
instance, to be combined not added under Diagnostic Code 
5003.

The Board acknowledges that the appellant's degenerative 
joint disease of the ankles has repeatedly been reported to 
be productive of pain.  However, this pain has been taken 
into consideration in granting the appellant the separate 
ratings as discussed above under the provisions of Diagnostic 
Code 5003, which requires, among other things, evidence of 
painful motion.  The appellant is not shown to have such 
disabling pain productive of functional impairment as to 
warrant consideration of assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

	C.  Bilateral Pes Planus

When moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, a 10 percent evaluation 
will be assigned. Diagnostic Code 5276.  A 30 percent rating 
will be assigned for bilateral acquired flatfoot which is 
severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.

An increased rating for bilateral pes planus requires that 
the symptoms are severe. 
The evidence in this case shows that on examination in 1997, 
the appellant was evaluated with moderately severe bilateral 
flatfeet.  The examiner opined that this condition was the 
primary cause of reported pain in the lower extremities.  
Physical examination revealed forefoot pronation and 
supination to be considerably restricted.  Movement of the 
feet was observed to be diminished.  During the most recent 
VA examination in 1998, however, there was no finding of 
difficulty with ambulation.  Further, the appellant reported 
that his symptoms were typically relieved with use of 
medication, soaking, and rest.  He also indicated that he was 
able to perform walking required in connection with his 
present employment.  Although reported, there was no evidence 
of callosities or swelling on use of the feet.  VA 
examination did reveal low arches bilaterally, and an out-
toed gait.  Pain was elicited on manipulation of the feet on 
range of motion studies.  The record further discloses that 
the appellant has provided credible testimonial evidence that 
he experiences radiating pain in his legs, and difficulty 
with locomotion due to his bilateral foot disorder.  He 
indicated that his symptoms are more severe following 
prolonged periods of activity.  The Board finds that the 
totality of objective findings on examination, when 
considered in light of his history of progressive foot 
symptoms, more closely reflect the criteria for severe 
impairment.  38 C.F.R. § 4.7.  

	D.  Sinusitis with Headaches

The Board notes that 38 C.F.R. § 4.97 was changed, effective 
October 7, 1996, and now includes new rating criteria for 
sinusitis, which may be found at Diagnostic Codes 6510 
through 6514. Where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

The appellant's sinusitis with headaches is rated under 
Diagnostic Code 6513 of the Rating Schedule, which covers 
chronic maxillary sinusitis.  Under the old version of 
Diagnostic Code 6513, chronic maxillary sinusitis with x-ray 
manifestations only, and with symptoms either mild or only 
occasional, warrants a noncompensable evaluation.  When 
moderate, with discharge or crusting or scabbing and 
infrequent headaches, a 10 percent evaluation is warranted.  
Severe sinusitis with frequent incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence is rated as 30 percent disabling.  
Postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations is rated as 50 percent 
disabling.

Under the new version of Diagnostic Code 6513, a 
noncompensable evaluation is warranted when sinusitis is 
detected by x-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97, 
Diagnostic Code 6513.

The evidence reflects that the appellant complains of 
intermittent episodes of sinusitis with headaches.  Clinical 
reports further disclose that the appellant has recently 
reported complaints of difficulty breathing and episodic 
wheezing, which were evaluated as obstructive bronchitis.  It 
was noted that the appellant was not presently being treated 
with antibiotics, and that his dosage of Prednisone had been 
decreased.  There was no evidence of sinusitis on VA 
examination in 1998.  Further, x-ray studies of the paranasal 
sinuses conducted at that time were normal.

The Board notes that there is neither competent evidence that 
the appellant's service-connected disorder is manifested by 
three or more prolonged episodes of sinusitis which require 
antibiotic treatment, nor competent evidence demonstrating 
that the disorder causes more than six non-incapacitating 
episodes per year which are characterized by headaches, pain 
and purulent discharge.  Similarly, the evidence is against 
an increased evaluation under the regulations which were in 
effect prior to October 7, 1996.  In this regard, there is no 
competent evidence of severe chronic sinusitis, and there is 
no competent evidence that the disorder is manifested by 
frequent incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  Accordingly, an increased evaluation is not 
warranted.

	E.  Tinea pedis

The appellant's skin disability is currently evaluated under 
Diagnostic Code 7813 for tinea pedis.  Diagnostic Code 7813 
is evaluated using the criteria for eczema under Diagnostic 
Code 7806.

The Schedule for Rating Disabilities provides that 
dermatophytosis is evaluated as eczema under the provisions 
of 38 C.F.R. Part 4, Code 7806.  As with eczema, the 
evaluation will depend upon the location and extent of the 
disease and the repugnant disfigurement or other disabling 
characteristics of the manifestation of the disease. 38 
C.F.R. Part 4, Diagnostic Code 7813.

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A ten percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed surface or extensive area.  When eczema is 
characterized by exudation or constant itching, extensive 
lesions, or marked disfigurement, a 30 percent disability 
evaluation is warranted.  Where eczema is shown with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant, a 
50 percent disability evaluation is warranted, which is the 
highest schedular evaluation provided under the Diagnostic 
Code. 38 C.F.R. Part 4, Diagnostic Code 7806.

The evidence of record demonstrates that the appellant's 
tinea pedis is currently manifested by interdigital plaque of 
the toe webs, bilaterally.  The appellant also has a diffuse, 
dry, scaling of the feet, extending into the foot margins.  
Examination showed exfoliation of the soles of the feet.  
Examination also revealed an interdigital whitish macerated 
plaque of all toe webs as well.  The appellant has stated 
that his skin disorder is persistent in nature.  He indicated 
that he maintains a constant rash, which is not relieved with 
medication.  He stated that his skin symptoms involve an 
extensive area of the feet.  The appellant has indicated that 
his foot condition makes it hard for him to walk in regular 
shoes.  He has also noted that if he takes his shoes off, 
people stare at his feet since his feet are disfigured in 
appearance. The Board finds that the appellant has provided 
credible testimonial evidence pertaining to the severity of 
his skin disorder, which is adequately supported by objective 
medical evidence.  From the evidence presented, it is clear 
that a 30 percent rating evaluation more closely defines the 
appellant's disability resulting from his service-connected 
skin disorder.  In this regard, the evidence is consistent 
with symptomatology approximating exudation or constant 
itching as required for a higher rating. 38 C.F.R. § 4.7.


Extra-Schedular Consideration

The evidence demonstrates that the appellant is already in 
receipt of the maximum schedular evaluation which may be 
assigned for hallux rigidus of the first metatarsophalangeal 
joints.  The Board also notes that the appellant has 
indicated that his employment as a postal worker was 
adversely affected by impairment due to his multiple service-
connected disabilities, and ultimately required his 
resignation as a postal worker.

Pursuant to 38 C.F.R. § 3.321(b)(1) (1998), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the United States Court of Appeals for 
Veterans Claims (Court) has held, "it is necessary that the 
record reflect some factor which takes the claimant outside 
of the norm of such veteran.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the appellant's 
myriad disabilities interference with the appellant's 
employment status is foreseeable.  However, the Board finds 
that the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
at issue, nor interference with his employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
disability ratings assigned for the appellant's hallux 
rigidus, degenerative joint disease, pes planus, sinusitis 
with headaches, or tinea pedis are found to be inadequate.  
See Van Hoose, supra; Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) (noting that the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Therefore, the Board finds that the criteria for submission 
for an assignment of extraschedular ratings pursuant to 38 
C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected disabilities.  The clinical findings 
from the most recent VA examination and his assertions, when 
considered in light of the medical history of record, are 
found to be adequately compensated by the currently assigned 
rating evaluations for the service-connected disabilities.


II.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a left shoulder 
condition.

Under pertinent law and VA regulations, service connection 
requires evidence that a disease or disorder was incurred in 
or aggravated during service or that the disease or disorder 
is otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1997).  Service 
connection may also be granted for disease or disability 
which is diagnosed after discharge from service, when all of 
the evidence establishes that such disease was incurred 
during service.  38 C.F.R. § 3.303(d) (1997); Cosman v. 
Prinicipi, 3 Vet. App. 303, 305 (1992).

The appellant has petitioned to reopen a previously denied 
claim of service connection for a left shoulder condition.  
The appellant's claim of entitlement to service connection 
was denied in an August 1985 decision of the RO.  He was 
informed of that decision in an August 1985 letter from the 
RO.  He did not appeal that decision within the requisite 
time.  Because the decision was not duly appealed, it is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1997).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed August 1985 RO 
decision.

The evidence added to the record since the time of the July 
1984 denial of the appellant's claims is new in that the 
additional VA medical examination report and lay statements 
from the appellant were not on file at the time the RO 
considered this case in August 1985.  However, while it is 
the opinion of the Board that this evidence is new, to the 
extent that these records document additional clinical 
findings which were not of record at the time of the prior 
adjudication, this evidence, when considered by itself or in 
conjunction with the previous evidence of record, is not 
material.  In that regard, what was missing at the time of 
the August 1985 rating decision was competent medical 
evidence that the appellant sustained or aggravated an injury 
or disease involving his left shoulder while on active duty.  
The new evidence only addresses the appellant's current 
symptomatology as evaluated in the context of VA examination.  
Furthermore, this new evidence does not show that these 
symptoms were the result of the appellant's alleged left 
shoulder injury during service.  Regarding the appellant's 
lay statements, the Board notes that this evidence is not 
material as it provides no evidence of a causal nexus between 
any current pathology from which the appellant now suffers 
and his period of military service.

With respect to the appellant's contentions, the Board must 
note that they are essentially identical to those advanced at 
the time of the August 1985 determination and, thus, are 
cumulative and not new.  More fundamentally, the Court has 
held that while a lay person can provide probative eye-
witness evidence of visible symptoms, however, a lay person 
can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2  
Vet. App. 492 (1992).  The Court has further held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."   
Grottveit v. Brown, 5 Vet. App. 93 (1993).  Thus, the 
appellant's belief that his experiences in service are linked 
to current disability involving the left shoulder is not 
probative evidence on a question of medical causation.  
Indeed, the Court has specifically held that a lay party's 
assertion of medical causation is not sufficient to establish 
a plausible, well-grounded claim or, for that matter, to 
provide a predicate to reopen a previously and finally denied 
claim.  Moray v. Brown, 5  Vet. App. 211, 214 (1993). 

Essentially, what remains decisive in this case is that the 
claim is devoid of any competent medical evidence indicating 
a causal correlation between current left shoulder 
symptomatology and the appellant's service.  Indeed, the 
additional medical evidence fails to demonstrate a nexus 
between the current left shoulder symptomatology and any 
event in service.   In fact, the most recent examination 
report fails to establish the presence of a left shoulder 
disability.

ORDER

An increased evaluation for post-operative hallux rigidus of 
the right foot is denied.

An increased evaluation for post-operative hallux rigidus of 
the left foot is denied.

A separate 10 percent evaluation for degenerative joint 
disease of the right ankle is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A separate 10 percent evaluation for degenerative joint 
disease of the left ankle is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An evaluation of 30 percent for bilateral pes planus is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased evaluation for sinusitis with headaches is 
denied.

An evaluation of 30 percent for tinea pedis is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

New and material evidence not having been presented, the 
claim of service connection for a left shoulder disorder is 
not reopened. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


